Title: To John Adams from Timothy Pickering, 16 September 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Trenton Sept. 16. 1799.

I have the honor to inclose a letter of July 15th. from Mr. Adams at Berlin, with a copy of the treaty which he has concluded with Prussia. The original has since arrived. The former letters from Mr. Adams which I promised to forward, were packed up in a trunk when we were moving from Philadelphia, which has not yet been opened: I will now select them in a day or two and forward them.
On saturday (the 14th) I received two letters from Mr Murray, dated June 13. & July 13. & two private ones dated May 28. and June 22d, all of which I have now the honor to inclose; and to be / with great respect, / sir, your most obt. servt.

Timothy Pickering